Citation Nr: 0943132	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the right knee.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased schedular rating for 
residuals of post-traumatic arthritis of the right knee with 
history of right medial meniscectomy, evaluated as a combined 
20 percent disabling prior to June 17, 2003, and as 30 
percent disabling from November 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
February 1972.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of October 2003 and January 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In the October 
2003 decision, the RO denied the Veteran's claim for an 
increased rating for his service-connected degenerative disc 
disease of the cervical spine.  In that decision, the RO also 
granted the Veteran a temporary total evaluation due to knee 
surgery he had undergone in June 2003, effective from June 
17, 2003, to October 31, 2003.  The RO also confirmed a 
previously assigned combined rating of 20 percent for the 
Veteran's right knee--10 percent rating for post-traumatic 
medial compartment arthritis and a separate 10 percent for 
residuals of right medial meniscectomy.  In the January 2004 
decision, the RO granted the Veteran service connection for a 
scar on his right knee, awarding a separate 10 percent 
disability rating.  The RO also combined the Veteran's right 
knee disabilities into one rating, awarding a rating of 30 
percent for residuals of post-traumatic arthritis of the 
right knee with history of right medial meniscectomy, 
effective November 1, 2003.  (Because of the 100 percent 
rating assigned from June 17, 2003 to October 31, 2003, the 
decision below will not address this 4 1/2-month period.)

In February 2008, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  At the hearing, the Veteran submitted additional 
evidence directly to the Board and waived his right to have 
the RO consider the evidence in the first instance.  38 
C.F.R. §§ 20.800, 20.1304(a) (2009).  The Board thus accepts 
this evidence into the record on appeal.

As the appeal with respect to the Veteran's claim for a 
higher rating for his service-connected scar of the right 
knee emanates from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection, the Board has characterized the claim as one for 
an initial rating, in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  The Veteran's scar of the right knee is tender to 
palpation and measures 2.7 square centimeters in area; it is 
not ulcerated, is not adherent to the underlying tissue, is 
not deep or unstable, and does not cause any limitation of 
function.

2.  Since the filing of the Veteran's claim, his degenerative 
disc disease of the cervical spine has been evidenced by 
functional debility equating to no worse than moderate 
limitation of motion, with limitation of flexion no worse 
than 30 degrees; his degenerative disc disease of the 
cervical spine has not been manifested by ankylosis of the 
cervical spine, by objective neurological abnormalities or 
incapacitating episodes requiring prescribed bed rest and 
treatment, or by severe intervertebral disc syndrome.

3.  Prior to June 17, 2003, the Veteran's service-connected 
residuals of post-traumatic arthritis of the right knee with 
history of right medial meniscectomy were manifested by 
subjective complaints of pain on motion; objective findings 
reflect disability tantamount to motion limited to no worse 
than 120 degrees of flexion with full extension.

4.  From November 1, 2003, the Veteran's service-connected 
residuals of post-traumatic arthritis of the right knee with 
history of right medial meniscectomy have been manifested by 
subjective complaints of pain, and weakness; objective 
findings reflect disability tantamount to motion limited to 
20 degrees of extension and 112 degrees of flexion; the 
Veteran underwent a total right knee replacement on 
January 3, 2007.

5.  Without good cause, the Veteran failed to appear for a VA 
examination that had been scheduled for the purpose of 
assessing the current symptomatology of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a scar of right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.655, 4.1, 4.7, 4.27, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2009).

2.  The criteria for a rating higher than 20 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

3.  The criteria for a rating higher than a combined 20 
percent for residuals of post-traumatic arthritis of the 
right knee with history of right medial meniscectomy have not 
been met prior to June 17, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 
(2009).

4.  The criteria for a rating higher than 30 percent for 
residuals of post-traumatic arthritis of the right knee with 
history of right medial meniscectomy have not been met from 
November 1, 2003, to January 3, 2007, and since January 3, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2009).

5.  The criteria for award of a 100 percent rating for 
residuals of post-traumatic arthritis of the right knee with 
history of right medial meniscectomy from January 3, 2007, to 
January 3, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5055 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through October 2003, October 2006, and 
April 2008 notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  In addition, the Veteran was provided notice in the 
October 2006 and April 2008 letters concerning the assignment 
of rating criteria and effective dates.  Hence, the Board 
finds that the Veteran has received notice of the information 
and evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the October 2003, October 2006, and 
April 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2003, 
October 2006, and April 2008 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  In addition, the Veteran 
was given the opportunity to respond following the October 
2003, October 2006, and April 2008 notice letters.  The Board 
further notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via the October 2006 and April 2008 letters and was given the 
opportunity to respond before the RO re-adjudicated the 
claims via May 2007 and May 2009 supplemental statements of 
the case.  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the Veteran, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The Veteran 
was given a VA examination in October 2003, report of which 
is of record; he was scheduled for further VA examination in 
December 2008 but failed to report to the scheduled 
examination.  38 C.F.R. § 3.655 (2009) (when entitlement to 
the benefit sought cannot be granted without an examination, 
and the claimant fails to appear without good cause, a claim 
other than an initial compensation claim shall be denied).  
In addition, records of both private and VA medical treatment 
have been obtained and associated with the Veteran's claims 
file.  The Veteran has further been given the opportunity to 
submit evidence, and he and his representative have provided 
written argument in support of his claim.  The Veteran has 
also provided testimony before the undersigned Veterans Law 
Judge.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the claims on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that his scar of the right knee is more 
disabling than reflected by the initial 10 percent rating 
assigned; that his degenerative disc disease of the cervical 
spine is more disabling than the 20 percent rating currently 
assigned; and that his residuals of post-traumatic arthritis 
of the right knee with history of right medial meniscectomy 
is more disabling than reflected by the combined 20 percent 
rating assigned prior to June 17, 2003 and the 30 percent 
rating assigned as of November 1, 2003.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  In addition, where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of a staged rating 
is required.  See Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for limitation 
of flexion and limitation of extension of a single knee 
joint.

A.  Scar of Right Knee

The Veteran's service-connected scar of the right knee has 
been rated as 10 percent disabling under Diagnostic Code 
7804, which addresses superficial scars that are painful on 
examination.  Relevant medical evidence consists of a VA 
medical examination conducted in October 2003, as well as 
records of the Veteran's ongoing treatment at the Louisville 
VA Medical Center (VAMC) and with private treatment 
providers.  Records from the Louisville VAMC reflect that the 
Veteran has been treated for ongoing problems with his right 
knee, but he has received no treatment for and made no 
complaints of pain in the area of his wound scar.  (The 
Veteran is separately service connected for residuals of 
post-traumatic arthritis of the right knee with history of 
right medial meniscectomy, which addresses limitation of 
motion of the right knee.)  

Report of the October 2003 VA examination reflects that the 
examiner reviewed the Veteran's claims file and elicited a 
history from the Veteran as well as conducting physical 
examination.  The examiner noted that the Veteran had a scar 
on the right knee, which resulted from a high tibial 
osteotomy the Veteran underwent in June 2003 to treat his 
service-connected right knee disability.  The examiner noted 
an "immature" surgical scar measuring 8.5 centimeters by 2 
millimeters, with a central area of 1 centimeter by 1 
centimeter, for a total surface area of 2.7 square 
centimeters.  The scar was noted to be slightly tender to 
palpation.  

Similarly, report from an October 2003 visit to the 
Louisville VAMC reflects that the Veteran was noted to have a 
well-healed incision on the right knee.  Further treatment at 
the Louisville VAMC in April 2006 reflect that the Veteran's 
right knee scars were "well healed."  The Board notes, 
however, that the Veteran has undergone a second right knee 
surgery since the 2003 VA medical examination; documentation 
of the surgery notes that the incision for the surgery was 
made through the Veteran's prior surgical scar and measured 7 
inches in length.  There is no indication, however, of the 
width of the new surgical scar.  Treatment notes from a June 
2007 follow-up visit reflect that the scar was "well-
healed" but do not address whether the scar was still tender 
or painful to examination or if it caused any limitation of 
function.  At the February 2008 Board hearing, the Veteran 
reported that the scar was painful "at times" and "doesn't 
stretch right."  He also reported that the scar was "much 
longer" after the January 2007 surgery and had caused 
problems with bending, although "that part of it is much 
better now."  It is unclear from the Veteran's statements, 
however, whether the problems bending the knee are due to the 
scar itself or from the underlying right knee surgery.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Diagnostic Code 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  A Note 
following this Diagnostic Code defines an unstable scar as 
one where, for any reason, there is frequent loss of skin 
over the scar; and defines a superficial scar as one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a superficial scar that is painful on 
examination; and Diagnostic Code 7805 provides that a scar is 
to be evaluated based upon limitation of function of the 
affected part.

(The criteria for rating scars under Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, and 7805 were changed in September 
2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective 
from October 23, 2008).  However, the changes apply only to 
applications for benefits received by VA on or after October 
23, 2008, or to claims where a Veteran requests review under 
the new criteria.  No such request has been made in this 
case.)

The Board notes initially that the Veteran is currently 
receiving a 10 percent rating under 7804 for painful 
scarring; this is the highest rating available under 
Diagnostic Code 7804, and thus no higher rating under that 
Diagnostic Code is available.  Otherwise, here, the Veteran's 
scar is not deep, as it was not associated with any 
underlying soft tissue damage; and it is not unstable, as 
there is no indication that the Veteran experiences any loss 
of skin over the scar.  In fact, as noted above, the 
Veteran's VAMC treatment providers noted in March 2004 and 
June 2007 that the Veteran's scar was well-healed.  It has 
further not been noted to cause limited motion.  As such, a 
10 percent evaluation under Diagnostic Code 7801 or 7803 is 
not warranted.  The Veteran's scar was further found to 
measure 2.7 square centimeters at the October 2003 VA 
examination, which means that a compensable rating under 
Diagnostic Code 7802 is not warranted.  As already noted, the 
examiner did not find any instability, and found that the 
Veteran's scar did not cause any limitation of function.  As 
such, a 10 percent evaluation under Diagnostic Code 7803 or 
7805 is not warranted.  

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2009), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Otherwise, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated 
with the Veteran's claims file to support an increased rating 
for his scar of the right knee.  In particular, although the 
Board acknowledges that the Veteran's scar following his 
January 2007 knee surgery has been reported as "much 
longer" than the scar measured at the October 2003 VA 
examination, no measurements of the surface area of the new 
scar are of record.  Thus, another VA examination could have 
provided information and evidence needed to establish the 
Veteran's entitlement to a benefit, which the Board is 
otherwise unable to establish.  Here, however, the Veteran 
failed to report for a scheduled December 2008 VA examination 
and offered no explanation as to why he failed to appear.  In 
light of the above, the Board finds that the Veteran has 
failed to report to a scheduled VA examination without 
showing good cause for his failure to report.

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the Veteran 
believes he is entitled to a higher rating for his scar of 
the right knee, he must at least fulfill his minimal 
obligation of reporting for a VA medical examination when it 
is scheduled.

As already noted, when entitlement to a claim other than an 
original compensation claim cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. §§ 3.655(a), (b).  As the Veteran has failed to 
report to a VA examination without showing good cause, the 
law is dispositive, and the Board has no alternative but to 
deny the Veteran's claim.  See Kowalski, 19 Vet. App. at 176 
(appellant's refusal to undergo a VA examination was 
addressed appropriately by 38 C.F.R. § 3.655(b)).  In short, 
whether rating on the available record or by applying the 
strict provisions of 38 C.F.R. § 3.655 regarding increased 
rating claims, the result is the same because the Veteran 
failed to report for examination-there is no basis for 
awarding a higher rating.

B.  Degenerative Disc Disease of the Cervical Spine

In its January 2004 rating decision, the RO denied the 
Veteran an increased rating for degenerative disc disease of 
the cervical spine, which has been rated as 20 percent 
disabling.  The RO has evaluated the disability in accordance 
with the criteria set forth in the rating schedule in effect 
both at the time of the Veteran's claim and at the time the 
rating decision was issued.  In that connection, the Board 
notes that in the January 2004 rating decision, the RO gave 
consideration both to the General Rating Formula for Diseases 
and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009), and to the rating criteria in effect 
at the time the Veteran filed his claim, Diagnostic Codes 
5290 (2003), for limitation of motion of the cervical spine, 
and Diagnostic Code 5293 (2003), for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  
Pursuant to the RO's evaluation, the Board will consider the 
Veteran's disability under Diagnostic Codes 5290 and 5293, 
which were in effect at the time the Veteran filed his claim 
for increase, and under criteria currently in effect for 
disabilities of the spine.

Relevant medical evidence consists of the Veteran's October 
2003 VA examination as well as private and VA treatment 
records.  Report of the October 2003 VA examination reflects 
the Veteran's complaint that his neck pain radiated into his 
right arm and caused stiffness of the neck.  The Veteran 
reported taking over-the-counter pain medications and anti-
inflammatory medications to treat the pain.  He also reported 
experiencing flare-ups lasting from several hours to several 
days if he turned his head the wrong way, as well as 
headaches, low-grade fever, and occasional blurred vision.  
Physical examination found that the Veteran's normal posture 
was to have his neck turned to the right, with 
overdevelopment of the left neck muscle and atrophy of the 
right muscle.  Range of motion was forward flexion to 30 
degrees, extension to 40 degrees, bending to the right to 15 
degrees, bending to the left to 25 degrees, and rotation to 
15 degrees bilaterally.  Repetitive motion testing was not 
performed.  Radiological evaluation showed moderate 
degenerative disease of the cervical spine.  

Treatment records from the Veteran's ongoing treatment at the 
Louisville VAMC reflect that he has complained on an ongoing 
basis of pain and limitation of motion in his cervical spine.  
The Veteran has also complained of radiating pain and 
numbness in his right thumb, but July 2002 and October 2004 
VAMC treatment notes indicate that the numbness is due to the 
Veteran's right shoulder disability as opposed to his 
service-connected degenerative disc disease of the cervical 
spine.  The Veteran also received a private radiological 
examination in October 2006, which revealed disc bulging and 
spondylosis of the cervical spine as well as extensive signal 
abnormality, which the examiner attributed "most likely" to 
degenerative disc disease.

At the outset, the Board notes that, effective September 26, 
2003, the rating schedule for evaluation of that portion of 
the musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2009)).  VA must consider the Veteran's claim under 
each set of criteria, with consideration of revised criteria 
no sooner than the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 (April 
10, 2000) and 7-03 (Nov. 19, 2003).  In its January 2004 
rating decision denying the Veteran an increased rating, the 
RO considered the claim in light of both the former and 
revised rating criteria, and provided notice of the same.

With respect to the rating criteria in effect prior to 
September 26, 2003, under Diagnostic Code 5290, a 20 percent 
rating is warranted for moderate limitation of motion of the 
cervical spine.  A 30 percent rating is warranted for severe 
limitation of motion of the cervical spine.  The Board notes 
that a 30 percent rating is the maximum rating available 
under prior Diagnostic Code 5290.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  As noted above, effective 
September 23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Those changes were largely 
incorporated into the current version of the General Rating 
Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  Under these provisions, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2009).

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2):  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2009).  Furthermore, under the current 
version of the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235-5243), the 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  Forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine is not greater than 170 degrees.  
Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the cervical 
spine] -- For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Under Diagnostic Codes 8510-8512-
the diagnostic codes pertaining to the upper radicular group, 
the middle radicular group, and the lower radicular group-a 
20 percent evaluation is for assignment for mild incomplete 
paralysis; a 40 percent evaluation for moderate incomplete 
paralysis; and a 50 percent evaluation for severe incomplete 
paralysis.  For complete paralysis, a 70 percent evaluation 
is for assignment.  A note accompanying the Schedule of 
Ratings for Diseases of the Peripheral Nerves indicates that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8510-8512 (2009).

Following a review of the treatment records, the examination 
reports, and the noted findings, the Board does not find that 
a rating higher than 20 percent for the Veteran's 
degenerative disc disease of the cervical spine is warranted 
under either the old or the new criteria.  

In this case, the Board finds that the Veteran's degenerative 
disc disease of the cervical spine has been identified as 
moderate, warranting no more than a 20 percent rating under 
prior Diagnostic Code 5290.  In particular, the Board notes 
that although the Veteran complained of pain and stiffness at 
his October 2003 VA examination, he was found to have 
moderate degenerative disease of the cervical spine on 
radiological evaluation at that time.  In particular, 
although his paracervical muscles were found to be tender 
with spasm and radiating pain on movement, the Veteran was 
found to have a range of motion of forward flexion to 30 
degrees, extension to 40 degrees, bending to the right to 15 
degrees, bending to the left to 25 degrees, and rotation to 
15 degrees bilaterally.  At no time has any such limitation 
been identified as severe.  The Board concludes that the 
limited range of motion displayed by the Veteran at his VA 
examination, as well as the pain and limitation of which he 
has complained on multiple occasions, more closely 
approximates the level of disability considered by a 
"moderate" rating under prior Diagnostic Code 5290, under 
which the Veteran is currently receiving a 20 percent 
disability rating.  The Board notes here that the terms 
"moderate" and "severe" in the context of Diagnostic Code 
5290 are not defined by regulation.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. §§ 4.1, 4.2.  The Board thus concludes that the 
Veteran's degenerative disc disease of the cervical spine is 
"moderate" under Diagnostic Code 5290, thus warranting no 
more than a 20 percent evaluation under the Diagnostic Code.  

Additionally, the Board finds that the Veteran's cervical 
spine disability is not manifested by forward flexion of the 
cervical spine 15 degrees or less, or favorable or 
unfavorable ankylosis of the entire cervical spine, to 
warrant either a 30 percent or 40 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235-5243) (revised criteria).  Thus, as 
with the consideration under prior Diagnostic Code 5290 
discussed above, the maximum rating the Veteran could obtain 
under the General Rating Formula for Diseases and Injuries of 
the Spine is 20 percent, for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.

The Board is cognizant, as discussed above, that the Veteran 
has complained of painful motion.  As noted above, in VA Fast 
Letter 06-25, VA has determined that repetitive testing of a 
joint should yield sufficient information on any functional 
loss due to an orthopedic disability.  Most recently, testing 
of the Veteran's cervical spine in October 2003 revealed 
flexion to 30 degrees and extension to 40 degrees.  The Board 
acknowledges that repetitive testing was not performed at the 
October 2003 VA examination but notes, as will be discussed 
below, that the Veteran failed to report for a VA examination 
in December 2008, which could have provided information such 
as any further limitation of motion due to repetitive motion.  
In this case, the Board has taken into consideration the 
Veteran's complaints of pain but finds, in light of the fact 
that the Veteran is being rated for limitation of motion of 
the cervical spine under Diagnostic Code 5243, that any such 
pain and its effect on the Veteran's range of motion is 
contemplated in the 20 percent rating currently assigned.  
Therefore, the Board simply does not find that a rating 
higher than 20 percent based on any additional functional 
loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted 
under the former or revised rating criteria.

The Board has also considered the Veteran's degenerative disc 
disease of the cervical spine under the former and revised 
rating criteria for intervertebral disc syndrome.  However, 
the evidence does not support a rating higher than the 
currently assigned 20 percent.  In this connection, the Board 
notes that the Veteran was found to have "moderate" 
intervertebral disc syndrome on October 2003 VA radiological 
evaluation.  The Board notes further that the October 2003 VA 
neurological evaluation in March 2008 revealed no 
neurological abnormalities related to the Veteran's cervical 
spine disability.  The Board acknowledges the Veteran's 
private treatment provider's October 2006 diagnosis of the 
Veteran with extensive signal abnormality, which the examiner 
attributed "most likely" to degenerative disc disease, but 
finds more persuasive the July 2002 and October 2004 VA 
treatment providers' conclusions that the Veteran's numbness 
and weakness in the right arm and hand are related to his 
right shoulder condition, which is not service connected and 
is unrelated to his degenerative disc disease of the cervical 
spine.  Further, the Veteran's October 2003 VA examiner did 
not indicate that the Veteran had experienced any periods of 
incapacitation resulting in prescribed bed rest by a 
physician over the 12 months preceding each examination, nor 
do the Veteran's private or VAMC treatment records reflect 
such treatment.

As such, the Board finds that consideration of the Veteran's 
service-connected degenerative disc disease of the cervical 
spine under the former and revised criteria for 
intervertebral disc syndrome based on the evidence available 
does not result in a rating higher than the 20 percent 
currently assigned.  In this case, the evidence simply does 
not reflect neurological findings resulting in incapacitating 
episodes under Diagnostic Code 5293 (effective September 23, 
2002, to September 26, 2003), or Diagnostic Code 5243 
(effective as of September 26, 2003).  The Board notes 
particularly that the Veteran has not been found, at his 
October 2003 VA examination or at any other time, to have 
suffered from any incapacitating episodes in the 12 months 
preceding either examination, to warrant a rating under 
Diagnostic Code 5243 for intervertebral disc syndrome.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected degenerative disc disease of the 
cervical spine.  In this case, while there is radiological 
evidence of degenerative changes (arthritis) of the cervical 
spine, the Veteran is being rated for limitation of motion of 
the cervical spine associated with such degenerative changes.  
Furthermore, the maximum rating otherwise allowable for 
arthritis in the absence of limitation of motion is 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).  The Board also notes that there is no evidence that 
the Veteran's degenerative disc disease of the cervical spine 
has resulted in disability comparable to ankylosis, rendering 
a higher rating under the current General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235-
5243 (2009), inapplicable.

The Board further finds that consideration of a separate 
rating under Diagnostic Codes 8510-8512 is not warranted on 
the record, given that the Veteran's complaints of weakness, 
pain, and numbness in his right arm and hand have not been 
shown to be etiologically related to his service-connected 
degenerative disc disease of the cervical spine.  To the 
contrary, as discussed above, the Board notes that the 
Veteran's VA treatment providers have concluded that the 
Veteran's numbness and weakness in the right arm and hand are 
related to his right shoulder condition, which is unrelated 
to his degenerative disc disease of the cervical spine.  

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2009), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Otherwise, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated 
with the Veteran's claims file to support an increased rating 
for his degenerative disc disease of the cervical spine.  
Thus, another VA examination could have provided information 
and evidence needed to establish the Veteran's entitlement to 
a benefit, which the Board is otherwise unable to establish.  
Here, however, the Veteran failed to report for a scheduled 
December 2008 VA examination and offered no explanation as to 
why he failed to appear.  In light of the above, the Board 
finds that the Veteran has failed to report to a scheduled VA 
examination without showing good cause for his failure to 
report.

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the Veteran 
believes he is entitled to an increased rating for his 
degenerative disc disease of the cervical spine, he must at 
least fulfill his minimal obligation of reporting for a VA 
medical examination when it is scheduled.

As already noted, when entitlement to a claim other than an 
original compensation claim cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. §§ 3.655(a), (b).  As the Veteran has failed to 
report to a VA examination without showing good cause, the 
law is dispositive, and the Board has no alternative but to 
deny the Veteran's claim.  See Kowalski, 19 Vet. App. at 176 
(appellant's refusal to undergo a VA examination was 
addressed appropriately by 38 C.F.R. § 3.655(b)).

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a rating higher than the currently 
assigned 20 percent for his degenerative disc disease of the 
cervical spine under applicable rating criteria at any point 
since the filing of the instant claim.  The Board notes that 
in accordance with Hart, supra, staged ratings have been 
considered, but because there is no indication that, at any 
point during the claim period, the Veteran's disability 
warranted higher than the 20 percent rating currently 
assigned, a staged rating is not warranted.

C.  Post-Traumatic Arthritis of the Right Knee 
with History of Right Medial Meniscectomy

In its October 2003 and January 2004 rating decisions, the RO 
evaluated the Veteran's service-connected residuals of post-
traumatic arthritis of the right knee with history of right 
medial meniscectomy under Diagnostic Codes 5010 and 5003, 
governing arthritis, and under Diagnostic Codes 5260 and 
5261, relating to limitation of motion of the knee joint.  38 
C.F.R. § 4.71a (2009).  In addition, the RO considered the 
Veteran's knee disability under Diagnostic Code 5259, 
governing the removal of semilunar cartilage.  The Board will 
thus consider the Veteran's service-connected residuals of 
post-traumatic arthritis of the right knee with history of 
right medial meniscectomy under Diagnostic Codes 5010 and 
5003 as well as Diagnostic Codes 5259, 5260, and 5261.  In 
the October 2003 decision, the RO continued the Veteran's 10 
percent rating for his service-connected residuals of medial 
meniscectomy and a 10 percent rating for post-traumatic 
arthritis of the right knee for the period prior to June 17, 
2003, and awarded a temporary total evaluation for the 
condition from June 17, 2003, to October 31, 2003, due to 
knee surgery the Veteran underwent to treat the disability.  
In the January 2004 decision, the RO awarded the Veteran a 
rating of 30 percent for residuals of post-traumatic 
arthritis of the right knee with history of right medial 
meniscectomy, effective November 1, 2003.  The separate 
ratings were discontinued.

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated for arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (2009).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).  Furthermore, under Diagnostic Code 5003, 
in the absence of limitation of motion, arthritis is rated as 
10 percent disabling with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations.  

Under Diagnostic Code 5259, governing removal of semilunar 
cartilage, a 10 percent disability rating is warranted for 
symptomatic removal of semilunar cartilage.  The 10 percent 
rating is the highest available under this Disability Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009).  

Under Diagnostic Code 5260, governing limitation of flexion 
of the knee, a 10 percent disability rating is warranted if 
flexion is limited to 45 degrees, a 20 percent disability 
rating if flexion is limited to 30 degrees, and a 30 percent 
disability rating if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of the knee under Diagnostic Code 5261 is rated 10 
percent disabling if extension is limited to 10 degrees, 20 
percent disabling if extension is limited to 15 degrees, 30 
percent disabling if extension is limited to 20 degrees, 40 
percent disabling if extension is limited to 30 degrees, and 
50 percent disabling if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has 
complained of pain, stiffness, weakness, and instability in 
the his right knee.  Treatment notes from the Louisville VAMC 
reflect that he was found to have pain but no limitation 
walking and no tenderness or effusion at May 2002 and March 
2003 treatment visits.  At those visits, the Veteran's range 
of motion was found to be flexion to 120 degrees and 
extension to 0 degrees.  Severe crepitance was noted.  At a 
July 2003 VA treatment visit soon after his June 17, 2003, 
knee surgery, the Veteran was found to have a range of motion 
of flexion to 80 degrees and extension to 20 degrees.  At a 
subsequent treatment visit in August 2003, however, the 
Veteran's range of motion had improved to flexion of 120 
degrees and extension to 10 degrees.  The Veteran underwent a 
total right knee arthroplasty in January 2007.  Physical 
therapy notes from March 2007 to September 2007 show that the 
Veteran's range of motion in the right knee following the 
surgery was no worse than flexion to 85 degrees and extension 
to 15 degrees, with some guarding and pain on motion.  
Treatment records reflect that the Veteran's range of motion 
of the right knee improved over the course of the physical 
therapy; it was noted to be flexion to 95 degrees and 
extension to 5 degrees in June 2007 and flexion to 100 
degrees with full extension in September 2007.  Some swelling 
and slight instability were also noted during physical 
therapy.  The Veteran's private physical therapist noted in a 
June 2007 treatment note that the Veteran walked with a mild 
antalgic gait.  

The Board also notes that the Veteran was provided a VA 
medical examination in October 2003, at which the Veteran 
reported continued worsening of his right knee pain following 
his June 2003 surgery, which was exacerbated by walking.  No 
redness or locking was noted, but the Veteran reported that 
he was unable to fully extend his leg.  Physical examination 
revealed instability, stiffness, swelling, and warmth of the 
knee.  The examiner was unable to manipulate the patella, 
which was found to have very limited mobility.  The Veteran's 
range of motion was extension to 20 degrees, during which the 
Veteran assisted the motion with his right arm, and flexion 
to 112 degrees.  The examination did not include repetitive 
motion testing of the range of motion of the Veteran's knee.  
The examiner found pain to the medial aspect of the knee with 
both varus and valgus stress as well as atrophy of the right 
quadriceps muscles.  The Veteran was found to have a 
significant limp and walked with a cane.  The examiner 
diagnosed right knee pain and significantly limited range of 
motion, status-post surgery to the right knee with a history 
of degenerative joint disease of the right knee.

In addition to the medical evidence, the Veteran has 
submitted multiple statements in support of his claims and 
has testified before the undersigned Veterans Law Judge.  In 
particular, the Veteran contended at his February 2008 
hearing that he suffered from pain and weakness in the knee.  
The Veteran also stated at the hearing that he had subjective 
feelings of instability and weakness in the knee and had to 
walk carefully to avoid causing further pain in the joint.  
He testified further that the pain in his knee has limited 
his ability to engage in physical activities such as running 
and playing sports.

The Board notes here that although he underwent a total right 
knee arthroplasty in January 2007, the Veteran has not 
undergone a new VA examination following the operation.  This 
is so despite his having been scheduled for VA examination in 
December 2008, which, as discussed below, could have provided 
VA with useful information for evaluating the current claims.  
There is thus no meaningful way for the Board to evaluate the 
current condition of the Veteran's right knee at any point 
following the surgery.  In that connection, the Board looks 
in particular to statements made by the Veteran at the 
February 2008 hearing, in which he stated that his pain has 
decreased following the surgery but that he is "very, very 
limited in my walking" following the surgery and is only 
able to walk half a block on bad days.  He asserted at that 
time that he could not flex his leg properly and sometimes 
has his knee "collapse" on itself, folding underneath him.  
The Veteran also contended that he walked with a limp.  He 
also stated that his kneecap was rotating more successfully 
than before the January 2007 surgery but claimed that he had 
difficulty ascending and descending stairs due to the lack of 
flexion in the right knee.

Upon consideration of the relevant medical evidence, the 
Board does not find that the clinical evidence supports a 
disability rating higher than 10 percent for residuals of 
post-traumatic arthritis of the right knee or higher than 10 
percent for right medial meniscectomy for the period prior to 
June 17, 2003.  Specifically, the Board finds that the 
clinical evidence does not suggest, even when functional loss 
due to pain is considered, that the Veteran's residuals of 
post-traumatic arthritis of the right knee were so disabling 
during that period as to approximate the level of impairment 
required for the assignment of a rating greater than the 10 
percent previously assigned.  Additionally, a 10 percent 
rating was the highest available under Diagnostic Code 5259.  
In reaching this decision, the Board observes that range of 
motion testing has shown that the Veteran's flexion and 
extension levels did not result in a compensable level of 
disability for the period prior to June 17, 2003, even with 
pain.  As noted above, at May 2002 and March 2003 VA 
treatment visits, the Veteran demonstrated flexion limited to 
120 degrees with full extension, which does not approximate 
the compensable levels (flexion limited to 45 degrees or 
extension limited to 10 degrees) under the rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 
Board notes in particular that, absent a compensable level of 
limited motion, the highest rating available for arthritis of 
a major joint such as a knee under Diagnostic Code 5003 is 10 
percent.  Although the medical evidence reflects that the 
Veteran suffered from pain and crepitation on motion of his 
right knee, there is no evidence to suggest that he had 
functional losses of his right knee tantamount to a 
compensable level of limited motion at any time during the 
period prior to June 17, 2003.  Thus, even considering the 
pain on motion noted by the Veteran's VA providers and 
complained of by the Veteran, the Board concludes that the 
Veteran's residuals of post-traumatic arthritis of the right 
knee with history of right medial meniscectomy were not so 
disabling as to approximate the level of impairment required 
for assignment of a higher rating under the limitation-of-
motion criteria or under Diagnostic Code 5259 for the period 
prior to June 17, 2003.  

Similarly, upon consideration of the relevant medical 
evidence, the Board does not find that the clinical evidence 
supports a rating in excess of 30 percent for the Veteran's 
post-traumatic arthritis of the right knee with history of 
right medial meniscectomy for the period from November 1, 
2003, until January 3, 2007, under Diagnostic Codes 5010 and 
5003.  Specifically, the Board finds that the clinical 
evidence does not suggest, even when functional loss due to 
pain is considered, that the Veteran's post-traumatic 
arthritis of the right knee with history of right medial 
meniscectomy is so disabling as to approximate the level of 
impairment required for the assignment of a rating greater 
than the current 30 percent.  In reaching this decision, the 
Board acknowledges that the Veteran has been noted to have 
pain on motion in his knee and, at points during his recovery 
from the June 2003 knee surgery, was noted to have limitation 
of flexion to 20 degrees and extension to 80 degrees.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010; DeLuca, 8 Vet. App. at 204-7.  However, as noted 
above, the Board observes that, for the period from June 17, 
2003, range of motion testing shows that the Veteran's range 
of motion has improved markedly following his 2003 physical 
therapy treatments.  The Board thus finds that the October 
2003 VA examination, which noted the Veteran's range of 
motion of the right knee to be flexion to 20 degrees and 
extension to 112 degrees, represents the best determination 
of the Veteran's range of motion for the period from November 
1, 2003, to January 3, 2007.  In that connection, the Board 
notes that the 30 percent rating, which is assigned under 
Diagnostic Code 5261 for extension limited to 20 degrees, is 
a proper rating for the Veteran's limitation of motion of the 
right knee.  However, the Veteran's flexion of the right knee 
was shown to be to 112 degrees at the October 2003 VA 
examination, which does not result in a compensable level of 
disability under the rating criteria governing limitation of 
flexion of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The Board thus also concludes that the evidence does 
not support separate ratings for limitation of flexion under 
Diagnostic Code 5260 and for limitation of extension under 
Diagnostic Code 5261 for the Veteran's right knee.  As the 
functional impact of the Veteran's knee disability has been 
considered by the examiners and the ratings currently 
assigned as discussed above, no higher or separate rating is 
warranted under Diagnostic Code 5260 or 5261.  

As for the period beginning January 3, 2007, Diagnostic Code 
5055 is applicable.  It provides for a 100 percent rating 
from the date of implantation of a prosthesis for one year.  
38 C.F.R. § 4.71a.  Consequently, given the surgery to 
replace the right knee on January 3, 2007, a 100 percent 
rating is warranted from January 3, 2007, through January 3, 
2008.  

Nevertheless, given the available record thereafter, even 
considering the Veteran's documented pain on motion, the 
Board concludes that the Veteran's post-traumatic arthritis 
of the right knee with history of right medial meniscectomy 
is not so disabling as to approximate the level of impairment 
required for assignment of a rating higher than 30 percent 
under the limitation-of-motion criteria or under Diagnostic 
Code 5055.  In short, there is no suggestion in the record 
that the Veteran's functional losses due to problems such as 
pain or flare-ups equate to limitation of motion such that a 
higher rating could be assigned for right knee medial 
compartment degenerative changes for the period from January 
3, 2008.  Moreover, there is no indication of severe painful 
motion or weakness that would warrant a 60 percent rating 
under Diagnostic Code 5055.

The Board further finds that a higher rating is not warranted 
for the Veteran's service-connected post-traumatic arthritis 
of the right knee with history of right medial meniscectomy 
under any other diagnostic code, at any time during the 
appellate period.  The Board first notes that, as a 10 
percent rating is the highest available under Diagnostic Code 
5259, no higher rating is possible for the Veteran's service-
connected post-traumatic arthritis of the right knee with 
history of right medial meniscectomy under that Diagnostic 
Code.  Further, the Board notes that although the RO has also 
considered Diagnostic Code 5257 for the Veteran's post-
traumatic arthritis of the right knee with history of right 
medial meniscectomy, the examiners have failed to find any 
objective evidence of instability or subluxation in the 
Veteran's knee.  Although the Veteran has complained of 
feelings of instability in the knee at his hearing before the 
undersigned Veterans Law Judge, no such instability has been 
noted or reproduced on physical examination.  Therefore, the 
Board does not find that a rating higher than 10 percent is 
warranted on account of lateral instability or subluxation.  
In so finding, the Board acknowledges that it is established 
that Diagnostic Code 5257 relates to lateral instability and 
subluxation only and may not be used to evaluate other 
symptoms, such as pain or limited motion, which are 
contemplated by other criteria that have been used to assign 
a separate rating.  See VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  General Counsel precedent 
opinions provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Diagnostic Code 5257 for 
subluxation or instability, suggesting that separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or when there is radiological evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  As the Veteran's symptoms of pain and his subjective 
complaints of instability and weakness are evaluated as part 
of his service-connected post-traumatic arthritis of the 
right knee with history of right medial meniscectomy, 
discussed above, to also evaluate the same symptoms under 
Diagnostic Code 5257 would be pyramiding, which is prohibited 
by 38 C.F.R. § 4.14 (2009).  See id.  Consequently, there is 
no basis for awarding a higher schedular rating for this 
disability, especially when the symptoms reported are ones 
due to degenerative changes as explained in the analysis 
above.

In this case, although it appears that the VA examiner 
conducted a proper evaluation to determine the Veteran's 
functional loss and limitation of motion due to pain, the 
Board notes that the October 2003 examination report 
necessarily reflects no consideration of the Veteran's 
symptomatology following his January 2007 total knee 
arthroplasty.  The Court has stated that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this regard, the Court has held that the Board is 
prohibited from making conclusions based on its own medical 
judgment.  Id.  As no medical findings have been made 
following the veteran's January 2007 surgery, the Board is 
thus not qualified to substitute its judgment as to the 
current severity of the Veteran's symptoms for that of a 
medical professional.  

Further, as discussed above, there is no medical evidence 
associated with the Veteran's claims file to support an 
increased rating for his right knee disability.  Thus, 
another VA examination could have provided information and 
evidence needed to establish the Veteran's entitlement to a 
benefit, which the Board is otherwise unable to establish.  
Here, however, the Veteran failed to report for a scheduled 
December 2008 VA examination and offered no explanation as to 
why he failed to appear.  In light of the above, the Board 
finds that the Veteran has failed to report to a scheduled VA 
examination without showing good cause for his failure to 
report.

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the Veteran 
believes he is entitled to an increased rating for his right 
knee disability, he must at least fulfill his minimal 
obligation of reporting for a VA medical examination when it 
is scheduled.

As already noted, when entitlement to a claim other than an 
original compensation claim cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. §§ 3.655(a), (b).  As the Veteran has failed to 
report to a VA examination without showing good cause, the 
law is dispositive, and the Board has no alternative but to 
deny the Veteran's claim (except for the one-year period 
beginning with the total knee replacement, as noted above).  
See Kowalski, 19 Vet. App. at 176 (appellant's refusal to 
undergo a VA examination was addressed appropriately by 38 
C.F.R. § 3.655(b)).

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a rating higher than the combined 20 
percent for the period prior to June 17, 2003, or to a rating 
higher than the currently assigned 30 percent for the period 
from November 1, 2003, for his residuals of post-traumatic 
arthritis of the right knee with history of right medial 
meniscectomy, except for the one-year period from January 3, 
2007, when a 100 percent rating is warranted under Diagnostic 
Code 5055.  

D.  Extra-Schedular Rating

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected disabilities have 
otherwise rendered impractical the application of the regular 
schedular standards.  In that connection, the Board notes 
that the Veteran testified at his February 2008 hearing that 
he was still employed at that time.  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issues to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claims for 
higher ratings for his service-connected cervical spine and 
knee disabilities.  While the Board does not doubt the 
sincerity of the Veteran's belief that his disabilities are 
more severely disabling than reflected in the current 
ratings, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter, such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for 
scar of the right knee is denied.

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine is denied.

Entitlement to a rating for higher than a combined 20 percent 
for the period prior to June 17, 2003, for residuals of post-
traumatic arthritis of the right knee with history of right 
medial meniscectomy is denied.

Entitlement to a rating higher than 30 percent for the period 
from November 1, 2003, to January 3, 2007, and since January 
3, 2008, for residuals of post-traumatic arthritis of the 
right knee with history of right medial meniscectomy is 
denied.

Entitlement to a 100 percent rating for right knee 
arthroplasty from January 3, 2007, to January 3, 2008, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


